Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a folding hinge, comprising: an inner hinge piece and an outer hinge piece.  The outer hinge piece comprising two side plates bilaterally symmetrically disposed having top edges connected together by a connecting piece and defining a slot there between. A first end of the inner hinge piece extends into the slot and is pivotally connected to the outer hinge piece. The inner hinge piece comprises a through hole and an end portion of an inner surface of each of the two side plates respectively comprises a convex portion that are symmetrically disposed with each other. The two convex portions are clamped together through the through hole so that the inner hinge piece is positioned between the two side plates when the inner hinge piece and the outer hinge piece are unfolded. An inner surface of each of the two side plates is disposed with a plastic plate. Each of the two plastic plates comprises a position hole corresponding to a corresponding one of the two convex portions, and each of the two plastic plates at least covers an area where a corresponding one of the two side plates and the inner hinge piece overlap when the inner hinge piece and the outer hinge piece are unfolded.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
April 10, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637